Case 2:20-cv-03797-FLA-JC Document 181-3 Filed 02/05/21 Page 1 of 2 Page ID #:2448




    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11 FRANCIS J. RACIOPPI, JR.,                Case No. 2:20-cv-03797-FLA (JCx)
   12              Plaintiff,                  [Proposed] Order Granting Motion of
                                               Levene, Neale, Bender, Yoo & Brill
   13        vs.                               L.L.P., David B. Golubchik, and Kurt
                                               Ramlo for Withdrawal as Counsel for
   14 DMITRY BORISOVICH BOSOV et               Defendants Gary I. Shinder; ESSMW
      al.,                                     – Earth Solar System Milky Way,
   15                                          LLC; Heli Biotech LLC; Dr. Kush
              Defendants.                      World Collective LLC; Eagle Rock
   16                                          Herbal Collective LLC; Genius
                                               Products LLC; Full Circle Labs
   17                                          LLC; Nature’s Holiday LLC; Variant
                                               Hemp Solutions LLC; Planck
   18                                          Properties LLC; and Aristotle
                                               Equipment LLC
   19
                                               United States District Judge
   20                                          Hon. Fernando L. Aenlle-Rocha
   21                                          Trial Date: October 5, 2021
   22
   23        BASED ON GOOD CAUSE APPEARING, including the evidence provided

   24 in the Motion for Withdrawal as Counsel for Defendants Gary I. Shinder; ESSMW –
   25 Earth Solar System Milky Way, LLC; Heli Biotech LLC; Dr. Kush World Collective
   26 LLC; Eagle Rock Herbal Collective LLC; Genius Products LLC; Full Circle Labs
   27 LLC; Nature’s Holiday LLC; Variant Hemp Solutions LLC; Planck Properties LLC;
   28 and Aristotle Equipment LLC (the “Motion”) filed by Levene, Neale, Bender, Yoo
Case 2:20-cv-03797-FLA-JC Document 181-3 Filed 02/05/21 Page 2 of 2 Page ID #:2449




    1 & Brill L.L.P., David B. Golubchik, and Kurt Ramlo (collectively, “Levene
    2 Neale”), the record in this case, and the argument of counsel, and for the reasons
    3 stated at any hearing in this matter, the Court hereby,
    4        GRANTS the Motion, and
    5        ORDERS that Levene Neale’s representation of the following to be
    6 terminated effective as of the date of this Order:
    7        1.     Gary I. Shinder;
    8        2.     ESSMW – Earth Solar System Milky Way, LLC;
    9        3.     Heli Biotech LLC;
   10        4.     Dr. Kush World Collective LLC;
   11        5.     Eagle Rock Herbal Collective LLC;
   12        6.     Genius Products LLC;
   13        7.     Full Circle Labs LLC;
   14        8.     Nature’s Holiday LLC;
   15        9.     Variant Hemp Solutions LLC;
   16        10.    Planck Properties LLC; and
   17        11.    Aristotle Equipment LLC.
   18
   19        IT IS SO ORDERED.
   20 Date: _____________________                   _______________________________
                                                    Hon. Fernando L. Aenlle-Rocha
   21
                                                    United States District Judge
   22
   23
   24
   25
   26
   27
   28
